Opinion issued October 6, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00043-CR
____________

JOHN RICHARD JACOBS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 21st Judicial District Court
Washington County, Texas
Trial Court Cause No.  13875-A



 
MEMORANDUM  OPINION
           On September 20, 2005, appellant  filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).